                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.,
                                                                 successor by merger to BAC Home Loans
                                                             8   Servicing, LP fka Countrywide Home Loans
                                                                 Servicing, LP
                                                             9
                                                                                                     UNITED STATES DISTRICT COURT
                                                            10
                                                                                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                     BANK OF AMERICA, N.A., SUCCESSOR BY                     Case No.: 2:16-cv-02208-GMN-VCF
                                                            12       MERGER     TO   BAC   HOME    LOANS
                         LAS VEGAS, NV 89134
AKERMAN LLP




                                                            13       SERVICING, LP FKA COUNTRYWIDE HOME
                                                                     LOANS SERVICING, LP,                                    STIPULATION     AND                     ORDER
                                                                                                                             EXTENDING DISPOSITIVE                  MOTION
                                                            14                                                               BRIEFING SCHEDULE
                                                                                        Plaintiff,
                                                            15       v.                                                      (Second Request)
                                                            16
                                                                     TWILIGHT HOMEOWNERS ASSOCIATION;
                                                            17       RBBE REAL ESTATE INVESTMENTS, LLC;
                                                                     DALY     PROPERTY      MANAGEMENT
                                                            18       CORPORATION a/k/a DALY MANAGEMENT
                                                                     CORPORATION;       and  HOMEOWNER
                                                            19       ASSOCIATION SERVICES, INC.,
                                                            20
                                                                                        Defendants.
                                                            21

                                                            22                Bank of America, N.A. (BANA) and Twilight Homeowners Association (HOA) (collectively
                                                            23   Parties)1, by and through their respective counsel, hereby stipulate and agree to continue the briefing
                                                            24   schedule on the Parties’ motions for summary judgment as follows:
                                                            25                BANA filed a motion for summary judgment on June 11, 2018. A response to BANA’s motion
                                                            26   for summary judgment was due on July 2, 2018. HOA filed a motion for summary judgment on June
                                                            27
                                                                 1
                                                                   Defendant RBBE Real Estate Invesments, LLC was defaulted on December 2, 2016. An order granting counsel for
                                                            28   Defendant Daly Property Management’s motion to withdraw was entered on August 23, 2018. Daly Property Management
                                                                 has not been participating in the litigation since its attorney withdrew.
                                                                 46719876;1
                                                             1   18, 2018. A response to HOA’s motion for summary judgment was due on July 9, 2018. On June 30,

                                                             2   2018, the court granted a stipulation to stay the dispositive motion briefing pending a settlement

                                                             3   conference on September 27, 2018. The order extended the time to respond to BANA and HOA’s

                                                             4   motions for summary judgment to October 18, 2018 and the time to file replies to November 1, 2018.

                                                             5                It is hereby stipulated and agreed BANA’s response to HOA’s motion for summary judgment

                                                             6   and HOA’s response to BANA’s motion for summary judgment shall be due on November 2, 2018.

                                                             7   The Parties replies to the motions for summary judgments shall be due on November 16, 2018.

                                                             8                The Parties agree this extension is not intended to cause delay or prejudice, but to accommodate

                                                             9   counsel’s schedule and conflicts with the current deadline.

                                                            10
                                                                  Dated this 17th day of October, 2018.                   Dated this 17th day of October, 2018.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  LIPSON, NEILSON, COLE, SELTZER, GARIN, P.C. AKERMAN LLP
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13
                                                                  /s/ Amber M. Williams___________________                _/s/ Vatana Lay____________________
                                                            14    KALEB D. ANDERSON, ESQ.                                 MELANIE D. MORGAN, ESQ.
                                                                  Nevada Bar No. 7582                                     Nevada Bar No. 8215
                                                            15    AMBER M. WILLIAMS, ESQ.                                 VATANA LAY, ESQ.
                                                                  Nevada Bar No. 12301                                    Nevada Bar No. 12993
                                                            16    9900 Covington Cross Drive, Suite 120                   1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89144                                 Las Vegas, Nevada 89134
                                                            17
                                                                  Attorneys for Twilight Homeowners Association Attorneys for Bank of America, N.A,
                                                            18

                                                            19

                                                            20                IT IS SO ORDERED.

                                                            21                            18 day of October, 2018.
                                                                              Dated this ____
                                                            22
                                                                                                                           ____________________________________
                                                            23
                                                                                                                           Gloria M. Navarro, Chief Judge
                                                            24                                                             UNITED STATES DISTRICT COURT

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 46719876;1
